As filed with the Securities and Exchange Commission on February 24, 2011 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 163 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 166 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on March 1, 2011 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Boston Income Portfolio, Emerging Markets Local Income Portfolio, Floating Rate Portfolio, Global Dividend Income Portfolio, Global Macro Absolute Return Advantage Portfolio, Global Macro Portfolio, Global Opportunities Portfolio, Government Obligations Portfolio, High Income Opportunities Portfolio, International Equity Portfolio, International Income Portfolio, Investment Grade Income Portfolio, Investment Portfolio, Large-Cap Core Research Portfolio, Multi-Sector Option Strategy Portfolio, Senior Debt Portfolio, Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Mid-Cap Core Portfolio, Tax-Managed Multi-Cap Growth Portfolio, Tax-Managed Small-Cap Portfolio, Tax-Managed Small-Cap Value Portfolio and Tax-Managed Value Portfolio have also executed this Registration Statement. Eaton Vance Global Dividend Income Fund Class A Shares - EDIAX Class C Shares - EDICX Class I Shares - EDIIX Class R Shares - EDIRX A diversified fund seeking total return Eaton Vance International Equity Fund Class A Shares - EAIEX Class C Shares - ECIEX Class I Shares - EIIEX A diversified international fund seeking total return ^ Eaton Vance ^ Parametric Structured Emerging Markets Fund Class A Shares - ^ EAEMX Class C Shares - ^ ECEMX Class I Shares - ^ EIEMX A diversified fund ^ investing in emerging market stocks ^ Prospectus Dated ^ March 1, 2011 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Global Dividend Income Fund 3 International Equity Fund 7 ^ Parametric Structured Emerging Markets Fund ^ 10 Important Information Regarding Fund Shares ^ 14 Investment Objectives & Principal Policies and Risks ^ 15 Management and Organization ^ 18 Valuing Shares ^ 20 Purchasing Shares ^ 20 Sales Charges ^ 23 Redeeming Shares ^ 25 Shareholder Account Features ^ 26 Additional Tax Information ^ 27 Financial Highlights ^ 29 Global Dividend Income Fund ^ 29 International Equity Fund ^ 31 ^ Parametric Structured Emerging Markets Fund ^ 33 Eaton Vance Equity Funds 2 Prospectus dated ^ March 1, 2011 Fund Summaries Global Dividend Income Fund Investment Objective The Funds investment objective is to achieve total return for its shareholders. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 23 of this Prospectus and page ^ 30 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Class R Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 1.00% None None ^ Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class C Class I Class R Management Fees 0.80% 0.80% 0.80% 0.80% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a 0.50% Other Expenses ^0.26% ^0.26% ^0.26% ^0.26% Total Annual Fund Operating Expenses ^1.31% ^2.06% ^1.06% ^1.56% (1) Expenses in the table above and the Example below reflect the expenses of the Fund and the Portfolio. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 ^ Years 5 ^ Years 10 Years 1 Year 3 ^ Years 5 ^ Years 10 Years Class A shares $
